Title: From Thomas Jefferson to George Jefferson, 7 March 1804
From: Jefferson, Thomas
To: Jefferson, George


               
                  Dear Sir
                  Washington Mar. 7. 04.
               
               I am to pay Colo. Harvie on account of John Rogers 41. D 10. c. I now inclose you 40. D. for this purpose which I will pray you to deliver him, adding thereto the fraction which cannot be remitted in paper.   I shall shortly send from here a number of packages, to be forwarded to Monticello. they will be chiefly of groceries for my use there, as I shall make a short visit there as soon as Congress rises, which they have determined shall be on the 19th. inst. I suspect that I could get groceries in Richmond as cheap as here. if so I take a great deal of unnecessary trouble in sending them from here. you can better judge of this than I can. their delay in going hence is also a material objection. when you forward them or any earlier articles to Monticello I will thank you to send 2. doz. bottles of Syrop of punch. is it true that tobo. is rising in Richmond? affectionate salutations.
               
                  Th: Jefferson
               
            